     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 1 of 55



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------      X
                                             :       20 MDL NO. 2946
IN RE: INCLUSIVE ACCESS COURSE               :            (DLC)
MATERIALS ANTITRUST LITIGATION               :
                                             :       OPINION & ORDER
--------------------------------------       :
                                             :
This Opinion and Order applies to the        :
following action:                            :
                                             :
20cv6339.                                    :
                                             :
--------------------------------------       X


APPEARANCES:

For the plaintiffs:

Bruce Steckler
Stuart Cochran
L. Kirstine Rogers
Steckler Wayne Cochran PLLC
12720 Hillcrest Rd Suite 1045
Dallas, TX 75230

Nicole L. Williams
Mackenzie Wallace
Thompson Coburn LLP
2100 Ross Avenue, Suite 600
Dallas, TX 75201

Jasmine S. Wynton
Thompson Coburn LLP
1919 McKinney Ave., Suite 100
Dallas, TX 75201

Christine Couvillon
Thompson Coburn LLP
1909 K Street N.W., Suite 600
Washington, D.C. 20006
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 2 of 55



For defendant McGraw Hill LLC:

William F. Cavanaugh, Jr.
Saul B. Shapiro
Amy N. Vegari
Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, NY 10036

For defendant Pearson Education, Inc.:

Jennifer Quinn-Barabanov
Zachary B. Schreiber
Steptoe & Johnson LLP
1330 Connecticut Avenue, NW
Washington, DC 20036

Michael Dockterman
Steptoe & Johnson LLP
227 West Monroe St. Suite 4700
Chicago, IL 60606

For defendant Cengage Learning, Inc.:

Eric Mahr
Andrew J. Ewalt
Richard Snyder
Lauren Kaplin
Freshfields Bruckhaus Deringer US LLP
700 13th Street NW, 10th Floor
Washington DC, DC 20005

For defendants Barnes & Noble College Booksellers, LLC and
Barnes & Noble Education, Inc.:

Rachel S. Brass
Gibson, Dunn & Crutcher LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921

Adam J. Di Vincenzo
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306




                                   2
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 3 of 55



For defendant Follett Higher Education Group, Inc.:

Craig C. Martin
Matt D. Basil
Willkie Farr & Gallagher LLP
300 N. LaSalle Street
Chicago, IL 60654


DENISE COTE, District Judge:

    The plaintiffs, on behalf of a class of businesses that

sell college textbooks online or through off-campus bookstores,

assert that the defendants have conspired to eliminate

competition in the market for college textbooks.        The defendants

are the three principal publishers of textbooks, two large

operators of on-campus bookstores, and a textbook industry trade

association.    The plaintiffs assert that the publishers’

promotion of digital textbooks to colleges and their faculty at

the expense of traditional hardcopy textbooks has reduced the

size of the secondary market for textbooks.       Pointing to

contracts between colleges and on-campus bookstore operators

that make the latter the exclusive sellers of digital textbooks

at each college’s campus, the plaintiffs claim that they have

been denied the opportunity to distribute digital textbooks, and

that competition in the market for textbooks has suffered as a

result.   The defendants have moved for dismissal of the entire

complaint.     For the reasons stated below, the defendants’

motions are granted.




                                   3
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 4 of 55



                              Background

     The following facts are taken from the Second Consolidated

Amended Class Action Complaint (“SAC”) and documents integral to

it, unless otherwise noted, and are taken to be true for

purposes of this motion.    Coal. for Competitive Elec. v.

Zibelman, 906 F.3d 41, 48-49 (2d Cir. 2018).        The plaintiffs are

independent off-campus bookstores and online sellers of college

textbooks.   They bring this action as representatives of a class

defined as “All persons or entities in the United States who

were in the business of selling Course Materials at off-campus

retail outlets serving students at the Universities or online”

from January 1, 2015 to the present.       The SAC defines “Course

Materials” as “traditional printed textbooks . . . as well as

digital textbooks and e-textbooks.”1       It defines “Universities”

as “colleges and universities . . . throughout the United

States.”   For simplicity, this Opinion will use the term

Institutions rather than colleges or universities except when

quoting directly from the SAC.

     A.    Secondary Market for Textbooks

     The three Publisher Defendants -- Cengage Learning, Inc.

(“Cengage”); McGraw Hill, LLC (“McGraw Hill”); and Pearson

Education, Inc. (“Pearson”) -- are the dominant publishers of



1 The SAC does not separately define digital and e-textbooks.
This Opinion therefore only uses the term digital textbooks.


                                   4
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 5 of 55



college textbooks in the United States.       Together, they control

80–90% of the market for new textbooks.

    In the early 2000s, the Publisher Defendants began to face

increasing competition from the rapidly growing secondary

marketplace for textbooks.     At online sites such as Amazon and

Chegg, and at brick-and-mortar vendors, college students could

buy, sell, and rent used textbooks at prices dramatically below

the prices for new textbooks.

    On-campus bookstores also suffered from the rapid growth of

the secondary market for textbooks.      Although on-campus

bookstores sold both new and used textbooks, they faced

competition in the market for used textbooks from off-campus and

online bookstores.    The majority of on-campus bookstores are

operated by the Retailer Defendants: Barnes & Noble College

Booksellers, LLC and Barnes & Noble Education, Inc.

(collectively, “Barnes & Noble”) and Follett Higher Education

Group, Inc. (“Follett”).

    B.    Inclusive Access

          1.    Origins

    In response to the rise of the secondary market for college

textbooks, the Publisher Defendants adopted a “digital-first

strategy” that aimed to curtail the growth of the secondary

market by reducing sales of new hardcopy textbooks.         As part of

that strategy, the Publisher Defendants developed “Inclusive



                                   5
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 6 of 55



Access,” a program through which a professor at a participating

Institution may designate her chosen textbook to be offered

digitally to students.2    Subscriptions to Inclusive Access last

only for the length of the course.      Once the course concludes,

students lose access to the textbooks that they received through

Inclusive Access.

     The Publisher Defendants first experimented with products

similar to Inclusive Access in 2014 and 2015 through “pilot

programs,” but the product “was not well-received” and failed to

take root.   The plaintiffs claim that:

     [A] variety of studies showed the products did not
     evidence improvement in areas such as affordability,
     quality, or learning outcomes, and further showed that
     the students (and in many cases, the faculty) did not
     like the products. There were no significant
     movements of the market to Inclusive-Access-style
     products at that time.

     On May 18, 2015, the United States Department of Education

(“DOE”) published for comment a proposed rule pursuant to Title

VII of the Higher Education Act of 1965 that would permit, among

other things, postsecondary institutions to include the cost of

textbooks as part of tuition and fees (“Notice”).        80 Fed. Reg.

28484 (2015).   In the Notice, the DOE stated that it “initially




2 The SAC notes that digital textbooks, whether offered through
Inclusive Access or otherwise, are sometimes accompanied by
other educational materials, such as digital homework, quizzes,
and exams.


                                   6
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 7 of 55



considered prohibiting institutions from including books and

supplies as part of tuition and fees,” but had

    decided against a total prohibition on including books
    and supplies as part of tuition and fees, and agreed
    to a compromise position that would still benefit
    students, allow institutional flexibility when
    materials are integral to the course, and hold
    institutions accountable through cost transparency.

Id. at 28521-22.

    On October 30, 2015, the DOE published the final rule,

which became effective on July 1, 2016 (“Rule 164”).         Id. at

67126.   Rule 164 allows postsecondary institutions in some

circumstances to directly bill students for textbooks and

supplies on their tuition statements.       It provides:

    An institution may include the costs of books and
    supplies as part of tuition and fees under paragraph
    (c)(1)(i) of this section if -

          (i) The institution -

                (A) Has an arrangement with a book publisher
                or other entity that enables it to make
                those books or supplies available to
                students below competitive market rates;

                (B) Provides a way for a student to obtain
                those books and supplies by the seventh day
                of a payment period; and

                (C) Has a policy under which the student may
                opt out of the way the institution provides
                for the student to obtain books and supplies
                under this paragraph (c)(2). . . .

          (ii) The institution documents on a current basis
          that the books or supplies, including digital or
          electronic course materials, are not available
          elsewhere or accessible by students enrolled in


                                   7
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 8 of 55



          that program from sources other than those
          provided or authorized by the institution[] . . .
          .

34 C.F.R. § 668.164(c)(2) (2016) (emphasis supplied).

    The DOE explained that it was motivated by its statutory

mandate to protect “the rights of students as consumers.”          80

Fed. Reg. 67138 (2015).    Commentators had persuaded it “that

including books and supplies [in tuition] would not only enable

an institution to negotiate better prices for its students, it

would result in students having acquired course materials at the

beginning of a term or payment period.”       Id.   Aware, however,

that the inclusion of the cost of books as part of tuition would

mean that “students will not have the option of seeking even

lower cost alternatives such as used books, rentals, or e-

books,” the Rule requires the Institution to provide the student

an opt-out.   Id. at 67139.

    The DOE also justified its adoption of the Rule by

reference to the increased demand for digital course material:

    We are convinced that digital platforms, and digital
    course content in general, will become more ubiquitous
    and that including digital content as part of tuition
    and fees ensures that students have access to this
    technology.




                                   8
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 9 of 55



Id. at 67126-01.3   The DOE cited “the best financial interests of

students” as its guiding principle in drafting the Rule.         Id. at

67138.

          2.    Adoption of Inclusive Access

     The SAC alleges that in 2016, Inclusive Access was

implemented “in its current form” by “all of the Publishers

practically simultaneously.”     They began to “evangelize”

Inclusive Access, and Inclusive Access programs were introduced

at Institutions across the United States.       For example, between

July 2016 and November 2017, Pearson executed agreements to

implement Inclusive Access with over 200 Institutions.         The

Publisher Defendants have announced “that they would be

restricting and eventually discontinuing their production of all

Course Materials other than Inclusive Access Materials.”         The

SAC defines “Inclusive Access Materials” as textbooks delivered

through Inclusive Access.

          3.    Features

     Digital textbooks delivered through Inclusive Access

programs are typically cheaper than new hardcopy textbooks.            On



3 The SAC does not highlight the enactment of Rule 164 in its
description of the adoption of Inclusive Access, but it does
assert that the Publisher Defendants coordinated their efforts
related to the DOE rulemaking that resulted in the Rule’s
promulgation. The SAC also asserts that the Defendants have
violated Rule 164 because textbooks distributed through
Inclusive Access are not offered at a lower-than-competitive
market rate and students are not allowed to opt out.


                                   9
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 10 of 55



the other hand, they are more expensive than used hardcopy

textbooks sold or rented on the secondary market.

    Students are “automatically” subscribed to Inclusive Access

when they enroll in a college course that has adopted it and are

automatically charged for the digital textbooks on their tuition

bills.   Students may elect to purchase “print upgrades” for an

additional fee, but the Publisher Defendants limit the number of

students who may do so in any given course.       Although students

nominally have the right to opt out of Inclusive Access, they

are often warned that opting out of Inclusive Access will make

passing the course “impossible” since the students will not have

access to Inclusive Access if they opt out.

    C.    Bookstore Operating Agreements

    The plaintiffs allege that the Defendants entered into

agreements that “compel” Institutions and students “to deal with

the Defendants on an exclusive or nearly exclusive basis” for

textbooks delivered through Inclusive Access.       The SAC describes

in particular agreements between Institutions and their on-

campus bookstores, which are referred to as Bookstore Operating

Agreements.

    Through Bookstore Operating Agreements, the Institutions

engage the Retailer Defendants to operate and provide services

for their on-campus bookstores.     Under a Barnes & Noble




                                  10
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 11 of 55



Bookstore Operating Agreement (“B&N Agreement”),4 for example,

Barnes & Noble “shall fill orders for books and required supply

items from term to term in accordance with textbook and supply

adoptions by the faculty,” and shall contact “all faculty

members for their textbook and supply adoptions.”        The

Institution is “not . . . responsible for compiling, nor shall

it maintain, a list of such adoptions.”

     The B&N Agreement made Barnes & Noble the exclusive buyer

and seller of the Institution’s textbooks, including digitally

published or distributed course materials.       To underscore the

exclusive nature of the relationship between Barnes & Noble and

the Institution, the Agreement states:

     [The Institution] shall not contract with any third
     party to provide any services of the type outlined in
     this Agreement whether on or off campus, through e-
     commerce sites, hyperlinks to alternate sources, or
     otherwise endorsed or supported by [the Institution].

     The B&N Agreement gives the Institution commissions on the

gross sales of any hardcopy and digital textbooks.        The SAC

explains that “in some instances” the Retailer Defendants also

pay the Institutions up-front signing bonuses of $1 million or

more when the Institution signs an on-campus bookstore contract.


4 Two B&N Agreements that were excerpted in the SAC were provided
as exhibits to the Defendants’ motion to dismiss. This Opinion
refers only to the agreement between Barnes & Noble and Eastern
Kentucky University, dated June 30, 2017. The other exemplar
B&N Agreement, which is with Northwest Arkansas Community
College, dates from 2012.


                                  11
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 12 of 55



     A Follett Bookstore Operating Agreement (“Follett

Agreement”) that is described in the SAC has many provisions

that are similar to those in the B&N Agreement, including the

duty to “develop and maintain strong relationships with faculty

at each campus and market and promote course materials to

students at each campus.”    It also has a provision requiring

Follett to protect the campus bookstore’s market share.5         It also

adds that Follett “shall provide a non-exclusive digital

delivery program that addresses the changing types” of

textbooks.   It adds:

     [Follett] shall provide an Inclusive Access/Course Fee
     Program at [the Institution], if required by [the
     Institution]. Inclusive/Course Fee Program course
     materials commissions and gross profit margins shall
     be mutually agreed upon by [Follett] and [the
     Institution] prior to implementation.

     An amendment to the Follett Agreement addresses the

implementation of Inclusive Access.6     The amendment states:

     The parties will agree at the outset of each academic
     term which students or courses are automatically part
     of the [Inclusive Access] Program. [The Institution]
     will provide Follett with the student data necessary
     to administer the Program . . . . [The Institution]
     will be responsible for the collection of [Inclusive
     Access] Fees . . . from students . . . .


5 The Follett Agreement that was excerpted in the SAC was
provided as an exhibit to the Defendants’ motion to dismiss.
The Agreement is between Follett and the Tennessee Board of
Regents and is dated April 2, 2018.

6 The amendment to the Follett Agreement is dated September 6,
2018.


                                  12
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 13 of 55



It further provides:

     [Inclusive Access] course material adoptions will
     continue to be the responsibility of [the Institution]
     and [its] faculty. . . . Follett will work with [the
     Institution] to set adoption guidelines to be used by
     faculty that respect the academic integrity and
     freedom of the faculty but strive to keep the
     [Inclusive Access] fees low.

     In addition, the amendment states that Follett will

determine the fees for Inclusive Access for each semester, and

if the Institution accepts the fee, the Institution will “record

the appropriate Fee . . . for each student enrolled in a class

participating in the program.”     Then, Follett “shall invoice

[the Institution] with supporting data (including student name,

enrollment numbers and the Program course materials) . . . .

[The Institution] shall pay Follet the Fees . . . .”

     D.   Electronic Publishers Enforcement Group

     In 2016, the Publisher Defendants and two other publishing

companies formed a trade association, Electronic Publishers

Enforcement Group (“EPEG”).    EPEG maintains a website and

promulgates anti-counterfeiting “best practices” guidelines (the

“EPEG Guidelines”) for the purpose of eliminating counterfeit

textbooks.7




7 The website for EPEG is located at
https://stopcounterfeitbooks.com/.


                                  13
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 14 of 55



     E.   Procedural History

     This action was filed on January 22, 2020 in the District

of Delaware.   Over a dozen actions filed on behalf of a class of

student plaintiffs were filed thereafter.       On April 24, the

Defendants moved to dismiss this action.

     On August 11, the Judicial Panel on Multidistrict

Litigation (the “JPML”) ordered the centralization of Inclusive

Access-related class action cases in this Court.8       Lead counsel

for both the retailer plaintiffs class action and the

consolidated student plaintiffs class action (“Student

Plaintiffs Action”) were chosen at a September 3 conference.

     The plaintiffs in this action filed a consolidated amended

complaint on October 16.    In response to a December 4 motion to

dismiss, on December 18, the plaintiffs filed the SAC.         The

Defendants renewed their motions to dismiss on January 22, 2021,

which became fully submitted on March 9.      Meanwhile, the

defendants in the Student Plaintiffs Action moved to dismiss

that action as well.   That motion is addressed in a separate

Opinion filed today.

     The SAC alleges that the Defendants entered into a

conspiracy to restrain trade in several textbook markets through




8 An additional student purchaser class action that is before
this Court, Cabral v. Cengage Learning, Inc., et al., 20cv3660,
is related to this multi-district litigation.


                                  14
       Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 15 of 55



the implementation of Inclusive Access.         The plaintiffs claim

that the conspiracy is an unreasonable restraint of trade in

violation of § 1 of the Sherman Act, 15 U.S.C. § 1.           The SAC

also alleges that each Defendant monopolized each of the

textbook markets it describes, has attempted to do so, and has

conspired to do so, in violation of § 2 of the Sherman Act, 15

U.S.C. § 2.     In addition, the plaintiffs bring price

discrimination claims under the Robinson-Patman Act, 15 U.S.C.

§§ 13(a) and (f), and a variety of state law claims.           The

plaintiffs seek damages and injunctive relief under the Clayton

Act.    15 U.S.C. §§ 15, 26.

                                 Discussion

       When deciding a motion to dismiss under Rule 12(b)(6), Fed.

R. Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”           Zibelman, 906

F.3d at 48-49.     To survive a motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          A complaint must

do more than offer “naked assertions devoid of further factual

enhancement,” and a court is not “bound to accept as true a

legal conclusion couched as a factual allegation.”           Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).            In


                                     15
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 16 of 55



determining the adequacy of a complaint, “a district court may

consider the facts alleged in the complaint, documents attached

to the complaint as exhibits, and documents incorporated by

reference in the complaint.”      DiFolco v. MSNBC Cable L.L.C., 622

F.3d 104, 111 (2d Cir. 2010).

     This Opinion will first address the plaintiffs’ claims

under the Sherman Act.     It will then turn to their claims under

the Robinson-Patman Act and various state antitrust statutes.

Finally, it will determine whether EPEG may be named as a

defendant.

I.   Sherman Act Claims

     To survive a motion to dismiss, a Sherman Act claim must

allege an antitrust injury, define a relevant market, and

plausibly allege conduct in violation of the antitrust laws.

Concord Assocs., L.P. v. Ent. Properties Tr., 817 F.3d 46, 52

(2d Cir. 2016).    After addressing the plaintiffs’ standing to

bring an antitrust claim, the adequacy of the plaintiffs’ claims

brought under § 1 and then § 2 of the Sherman Act will be

discussed.

     A.    Antitrust Standing

     The Defendants move to dismiss counts 1 through 9 on the

ground that the plaintiffs lack antitrust standing.         Section 4

of the Clayton Act establishes a private right of action for

violations of the federal antitrust laws.        It entitles “[a]ny



                                   16
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 17 of 55



person who [is] injured in his business or property by reason of

anything forbidden in the antitrust laws” to treble damages.           15

U.S.C. § 15.   The Supreme Court has explained that “Congress was

primarily interested in creating an effective remedy for

consumers who were forced to pay excessive prices.”        Associated

Gen. Contractors of Ca., Inc. v. Ca. State Council of

Carpenters, 459 U.S. 519, 530 (1983).      But Congress did not

“intend the antitrust laws to provide a remedy in damages for

all injuries that might conceivably be traced to an antitrust

violation.”    Id. at 534 (citation omitted).     Courts have

therefore imposed “limiting contours” on the right to pursue

private actions.    Gatt Commc’ns, Inc. v. PMC Assocs., L.L.C.,

711 F.3d 68, 75 (2d Cir. 2013).     “Absent such boundaries, the

potent private enforcement tool that is an action for treble

damages could be invoked without service to -- and potentially

in disservice of -- the purpose of the antitrust laws: to

protect competition.”    Id.

    The “limiting contours” imposed on the private right to

pursue actions for treble damages under § 4 “are embodied in the

concept of ‘antitrust standing.’”      Id. (citation omitted).     “To

satisfy antitrust standing at the pleading stage a plaintiff

must plausibly allege two things: (1) that it suffered a special

kind of antitrust injury, and (2) that it is a suitable

plaintiff to pursue the alleged antitrust violations and thus is


                                  17
      Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 18 of 55



an efficient enforcer of the antitrust laws.”         IQ Dental Supply,

Inc. v. Henry Schein, Inc., 924 F.3d 57, 62 (2d Cir. 2019)

(citation omitted).     The Defendants do not contest that the

plaintiffs are efficient enforcers of the antitrust laws.

      “[W]hether seeking relief in law or equity, an antitrust

plaintiff must demonstrate “antitrust injury.”         Freedom

Holdings, Inc. v. Cuomo, 624 F.3d 38, 52 n.14 (2d Cir. 2010).

Courts consider three factors in determining whether a private

plaintiff satisfies the antitrust injury requirement:

      (1) the court must identify the practice complained of
      and the reasons such a practice is or might be
      anticompetitive, (2) the court must identify the
      actual injury the plaintiff alleges which requires us
      to look to the ways in which the plaintiff claims it
      is in a worse position as a consequence of the
      defendant’s conduct, and (3) the court compares the
      anticompetitive effect of the specific practice at
      issue to the actual injury the plaintiff alleges.

IQ Dental Supply, 924 F.3d at 62-63 (citation omitted).

      At the first step of the analysis, plaintiffs “need allege

only that the Defendants have engaged in unlawful

anticompetitive conduct.”      Id. at 63.    Although “[t]he bar for

such a showing is a low one,” id., plaintiffs must demonstrate

standing.    Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408,

437 (2d Cir. 2005).     Courts have noted the difficulty of

“distinguish[ing] the question of whether an antitrust violation

occurred from whether plaintiffs have standing to pursue it.”

Id.   “To avoid confusing these issues, some courts and


                                    18
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 19 of 55



commentators have suggested assuming the existence of a

violation in addressing the issue of standing.”        Id.

    Once a plaintiff has identified its injuries at the second

step of the test, the third step requires a court to compare

that alleged injury to the anticompetitive effect of the

challenged practice.     Gatt, 711 F.3d at 76.    This comparison

requires more than an allegation that the practice and injury

are “causally linked.”    Id. (citation omitted).      “Rather, in

order to establish antitrust injury, the plaintiff must

demonstrate that its injury is of the type the antitrust laws

were intended to prevent and that [it] flows from that which

makes or might make defendants’ acts unlawful.”        Id. (citation

omitted).   In other words, the plaintiff must plead that its

injury “stems from a competition-reducing aspect or effect of

the defendant’s behavior.”    Atl. Richfield Co. v. USA Petroleum

Co., 495 U.S. 328, 344 (1990).     If a plaintiff can make such a

showing, then its injury falls within the “zone of interests”

protected by the antitrust laws.       Lexmark Int’l, Inc. v. Static

Control Components, Inc., 572 U.S. 118, 129 (2014) (citation

omitted).

    The plaintiffs contend that they have antitrust standing

because they participate in a market restrained by the

anticompetitive conduct of the Defendants and have been injured.




                                  19
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 20 of 55



The injury that the plaintiffs identify is their exclusion from

the retail market for the sale of Inclusive Access textbooks.

    It will be assumed, for purposes of analyzing the

plaintiffs’ standing, that the SAC identifies a practice that is

anticompetitive.   It is worth noting, however, that the

plaintiffs argue that the Defendants’ conduct has been anti-

competitive largely by focusing on the students’ lack of choice

when a faculty member or Institution has decided that the

textbooks for the student’s course will be digital textbooks

provided through Inclusive Access.      They assert as well that

Inclusive Access provides students with an inferior product in

comparison to hardcopy textbooks.      The plaintiffs fail to

grapple with the fact that the creation of Inclusive Access

increases the options available to the faculty members and

Institutions who make the choices about which textbooks will be

required reading for any particular course.

    But even if it is assumed that the Defendants’ conduct is

anticompetitive, the plaintiffs have not carried their burden to

demonstrate that the injury they have suffered -- the decline in

their textbook sales due to their exclusion from the Inclusive

Access market -- resulted from any competition-reducing aspects

of the Defendants’ conduct.    Rather, it is the result of the

Institutions’ decisions to adopt digital textbooks and to use

on-campus bookstores to manage that digital program.        And, as


                                  20
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 21 of 55



significantly, any injury to the plaintiffs is due to the

Institutions selecting brick-and-mortar retailers other than the

plaintiffs as their on-campus bookstores.       The harm to the

plaintiffs’ revenue and profits, therefore, is not due to any

anticompetitive harm that this lawsuit challenges.        The

antitrust laws “are not concerned with injuries to competitors .

. . resulting from their participation in or exile from

[anticompetitive] schemes.”    Gatt, 711 F.3d at 77.

    The SAC therefore fails to plead that the plaintiffs have

suffered a cognizable antitrust injury, and the plaintiffs do

not have standing to pursue their Sherman Act claims.           Even if

the plaintiffs had standing, however, their Sherman Act claims

would fail on the merits, as explained next.

    B.    Section 1

    Defendants move to dismiss the plaintiffs’ § 1 claims,

counts 1 through 3, on the ground that the SAC fails to plead an

agreement with respect to any of these alleged conspiracies.

Section 1 of the Sherman Act prohibits contracts, combinations,

or conspiracies in restraint of trade.      US Airways, Inc. v.

Sabre Holdings Corp., 938 F.3d 43, 54 (2d Cir. 2019).           “Although

the Sherman Act, by its terms, prohibits every agreement ‘in

restraint of trade,’ the Supreme Court has long recognized that

Congress intended to outlaw only unreasonable restraints.”

United States v. Apple, Inc., 791 F.3d 290, 320 (2d Cir. 2015)


                                  21
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 22 of 55



(citation omitted).    “Thus, to succeed on an antitrust claim, a

plaintiff must prove that the common scheme designed by the

conspirators constituted an unreasonable restraint of trade

either per se or under the rule of reason.”       Id. at 320–21.

Section 1 embraces both horizontal and hub-and-spoke

conspiracies.    Id. at 313-14; Anderson News, L.L.C. v. Am.

Media, Inc., 680 F.3d 162, 182 (2d Cir. 2012).

    “The first crucial question in a Section 1 case is

therefore whether the challenged conduct stems from independent

decision or from an agreement, tacit or express.”        Apple, 791

F.3d at 314-15 (citation omitted).      At the pleading stage, a

plaintiff must allege sufficient facts to support the inference

that a conspiracy existed.    Mayor and City Council of Baltimore,

Md. v. Citigroup, Inc., 709 F.3d 129, 136 (2d Cir. 2013).         An

allegation of parallel conduct, standing alone, is not

sufficient to plead the existence of a conspiracy.        Apple, 791

F.3d at 315.    “[S]uch behavior could be the result of

coincidence, independent responses to common stimuli, or mere

interdependence unaided by an advance understanding among the

parties.”   Id. (citation omitted).

    Antitrust conspiracies are “rarely evidenced by explicit

agreements and nearly always must be proven through inferences

that may fairly be drawn from the behavior of the alleged

conspirators.”   Gelboim v. Bank of Am. Corp., 823 F.3d 759, 781


                                  22
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 23 of 55



(2d Cir. 2016) (citation omitted).      Therefore, the existence of

“additional circumstances, often referred to as ‘plus’ factors,

which, when viewed in conjunction with the parallel acts” can

serve to permit an inference that a conspiracy exists.          Apple,

791 F.3d at 315 (citation omitted).      A non-exhaustive list of

plus factors includes: “(1) a common motive to conspire; (2)

evidence that shows that the parallel acts were against the

apparent individual economic self-interest of the alleged

conspirators; and (3) evidence of a high level of interfirm

communications.”   Gelboim, 823 F.3d at 781 (citation omitted).

“Coerced parallelism,” that is, coerced participation in a

conspiracy, can serve as a plus factor as well.        Ambook

Enterprises v. Time Inc., 612 F.2d 604, 616 & n.19 (2d Cir.

1979).

    The SAC alleges three forms of conspiracies that violate §

1 of the Sherman Act: (1) A horizontal conspiracy among the

Publisher Defendants, (2) a horizontal conspiracy among the

Retailer Defendants, and (3) hub-and-spoke conspiracies between

each Publisher Defendant and the Retailer Defendants.           The SAC

fails to plausibly allege any of these conspiracies.

          1.   Horizontal Conspiracy: Publisher Defendants

    The SAC fails to plausibly allege that the three Publisher

Defendants agreed with each other to restrain trade.        The SAC

does not describe any direct evidence of such an agreement.            Nor


                                  23
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 24 of 55



does it plead facts that circumstantially suggest a meeting of

the minds to restrain trade as alleged here.       Instead, the SAC

describes market conditions that would have independently

suggested to any publisher of textbooks that digital innovations

such as Inclusive Access might help their bottom line.         As

detailed in the SAC, there was a flourishing secondary

marketplace for textbooks and the sales of new textbooks had

declined.   These phenomena had a negative impact on publishers’

revenue and profits.   Then, in 2016, the DOE adopted rules that

permitted Institutions to include the cost of books and

supplies, including digital textbooks, in tuition bills.

Meanwhile, the digital revolution was well underway and both

faculty and students were accustomed to using electronic devices

to access information.    These phenomena affected every textbook

publisher and gave each of them an incentive to develop digital

textbooks that could be charged on a tuition bill.        Underscoring

this commonsense reaction to market phenomena, the SAC pleads

that the adoption of the Inclusive Access program for courses

was significantly more profitable for a publisher than the sale

of hardcopy textbooks.    Digital materials are less expensive to

produce and reduce the opportunity for competition in the

secondary market.   Taken together, these allegations suggest

that the Publisher Defendants’ decisions to implement Inclusive

Access were likely the result of “independent responses to


                                  24
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 25 of 55



common stimuli.”   Apple, 791 F.3d at 315.      They do not support

an inference that Inclusive Access was adopted and promoted

because there was a conspiracy among the Publisher Defendants.

    The plaintiffs argue that they have plausibly alleged a

horizontal conspiracy among the three Publisher Defendants by

pointing principally to four “plus” factors.       Taken singly or

together, these allegations in the SAC do not plausibly plead a

conspiratorial agreement.

    First, the plaintiffs argue that the Publisher Defendants

had a common motive to conspire to protect their historical

prices and market shares.    This argument confuses two phenomena.

While the SAC describes a commercial environment that would

motivate any textbook publisher to independently consider the

advantages of adopting a digital textbook regime like Inclusive

Access, it does not describe an environment that encouraged or

required them to conspire with each other to do so.        After all,

a motive to innovate is different than a motive to conspire.           At

best, the SAC describes conscious parallelism, and that is

insufficient to plead that the Publisher Defendants conspired

with each other.   Connecticut Fine Wine & Spirits, LLC v.

Seagull, 932 F.3d 22, 38 (2d Cir. 2019); Twombly, 550 U.S. at

553-54.

    As a second plus factor, the plaintiffs claim that each

Publisher Defendant acted against its own economic self-interest


                                  25
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 26 of 55



when it introduced Inclusive Access.      In opposing the

Defendants’ motion, the plaintiffs argue that it was in each

Publisher Defendant’s self-interest to sell Inclusive Access

through as many retailers and in as many different formats as

possible.   The plaintiffs also argue that the Institutions would

never have adopted a restrictive format such as Inclusive Access

unless given no other choice, suggesting that it was not in an

individual Publisher Defendant’s self-interest to introduce

Inclusive Access unless it could be certain that the other

Publisher Defendants would do so as well.       The plaintiffs point

to the independent efforts by the Publisher Defendants to

promote programs like Inclusive Access before 2016 and allege

that it was only in 2016 that each of the Publisher Defendants

“practically simultaneously” adopted Inclusive Access in its

current form.

    There are at least two problems with this argument.          First,

the plaintiffs’ claims regarding the timing of Inclusive Access

ignore the impact of the DOE’s adoption of Rule 164 in 2016.

With that adoption, Inclusive Access became a government-

sanctioned billing option for Institutions, allowing the costs

of Inclusive Access to be added to tuition bills.        The DOE

justified its adoption of the Rule on the ground that digital

textbooks will inevitably become “more ubiquitous” and that

including those materials as part of students’ tuition would


                                  26
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 27 of 55



“ensure that students have access to this technology.”         80 Fed.

Reg. 67126-01 (2015).

    Second, the plaintiffs’ argument about the Publisher

Defendants’ economic self-interest contradicts the other

allegations in the SAC.    The SAC explains that it is in each

Publisher Defendant’s interest to sell digital textbooks and

that it is up to each Institution to decide whether to purchase

Inclusive Access and add the cost of those digital materials to

tuition (with the appropriate mark-up).      According to the SAC as

well, it is in the financial interest of each Institution to

grant its on-campus bookstore the exclusive right to supply the

Institution’s students with all course materials.        Thus, as much

as anything else, it is the structure of the relationship

between each Institution and its on-campus bookstore, a

relationship that long predated the adoption of Inclusive

Access, that has excluded other retailers from Inclusive Access.

Simply put, the SAC does not plausibly plead that the exclusion

of the plaintiff retailers from the Inclusive Access market was

against the self-interest of any Publisher Defendant.

    As a third plus factor, the SAC alleges that there was a

high level of interfirm communication among the Publisher

Defendants and that their trade association EPEG served as a

convenient forum for their conspiratorial planning.        This

description of opportunities to conspire to restrict competition


                                  27
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 28 of 55



does not raise the inference that the Publisher Defendants

actually engaged in any unlawful activity.

     As a fourth and final plus factor, the SAC alleges that the

Defendants coerced Institutions into joining their conspiracy.

This allegation fails because the SAC does not identify coercion

but only describes financial incentives that were provided to

Institutions by the Defendants.     The SAC explains that

Institutions increasingly took textbook choice away from the

faculty and entered into contracts that required all or many

core classes to use Inclusive Access.      While the SAC asserts

that coercive activity by the Publisher Defendants prevented

Institutions from making “any truly free choice,” that

conclusory statement is not a plausible allegation of actual

coercion.   For instance, the SAC does not allege that the

Institutions that adopted Inclusive Access did not have the

option of selecting hardcopy textbooks for their courses.9

Instead, the SAC pleads that, principally for financial reasons,

hundreds of Institutions elected to adopt Inclusive Access for

some courses.




9 The SAC asserts that the Publisher Defendants announced that
they “would be” restricting and eventually discontinuing their
production of hardcopy textbooks, but stops short of alleging
that hardcopy textbooks are not available.


                                  28
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 29 of 55



    Having failed to plausibly plead an agreement, the SAC

fails to allege a horizontal conspiracy among the Publisher

Defendants.    Accordingly, count 1 is dismissed.

          2.    Horizontal Conspiracy: Retailer Defendants

    The SAC alleges that the two Retailer Defendants conspired

with each other to restrain trade in violation of § 1 of the

Sherman Act.   The SAC fails to plead sufficient facts, however,

to support a plausible claim that the Retailer Defendants

entered into a conspiratorial agreement.

    Barnes & Noble and Follett compete with each other and with

other retailers for the opportunity to become an Institution’s

on-campus bookstore.    This competition presents a significant

hurdle to the SAC’s assertion of collusion.       It is unsurprising,

therefore, that the SAC contains no direct allegation that

Barnes & Noble and Follett conspired together to sell Inclusive

Access.   Moreover, the SAC describes a commercial environment in

which every on-campus bookstore faced competition from the

secondary textbook market.    Faced with this competition, the

willingness to support an Institution’s adoption of Inclusive

Access was in each Retailer Defendant’s own interest and did not

require collusion with its co-defendant.      Therefore, agreeing to

be an Institution’s exclusive partner in providing that

Institution’s students with all of their textbooks, including




                                  29
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 30 of 55



digital textbooks sold through Inclusive Access, was very much

in its independent financial interest.

    In opposing the motion to dismiss the § 1 claim, the

plaintiffs chiefly focus on the § 1 claim against the Publisher

Defendants.     They argue in passing that the SAC adequately

pleads this claim of collusion by the two Retailer Defendants by

pointing to the large up-front bonuses that each Retailer

Defendant paid to the Institutions that adopted Inclusive

Access.   Nothing about these payments, however, raises the

inference that the Retailer Defendants conspired with each

other.    Rather, it suggests that they acted in accordance with

their own self-interest to become the on-campus bookstore.

Because the SAC fails to plead an agreement between the Retailer

Defendants, count 2 is dismissed.

           3.     Hub-and-Spoke Conspiracy

    The third form of conspiracy that the SAC pleads is a so-

called “hub-and-spoke” conspiracy among the Defendants, with

each Publisher Defendant at the hub of a conspiracy with the two

Retailer Defendants.     “[C]ourts have long recognized the

existence of ‘hub-and-spoke’ conspiracies in which an entity at

one level of the market structure, the ‘hub,’ coordinates an

agreement among competitors at a different level, the ‘spokes.’”

Apple, 791 F.3d at 314 (citation omitted).       “These arrangements

consist of both vertical agreements between the hub and each


                                  30
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 31 of 55



spoke and a horizontal agreement among the spokes ‘to adhere to

the hub’s terms,’ often because the spokes ‘would not have gone

along with the vertical agreements except on the understanding

that the other spokes were agreeing to the same thing.’”         Id.

(citation omitted).

    The SAC does not allege that there is direct evidence of an

agreement among the Defendants to form a hub-and-spoke

conspiracy.   It also fails to plead that the Retailer

Defendants, the “spokes” in the alleged hub-and-spoke

conspiracy, entered into a horizontal agreement with each other.

This alone is fatal to the plaintiffs’ claim.       The SAC pleads a

series of vertical agreements between each Retailer Defendant

and each Publisher Defendant.     It does not, however, plead that

any of the Publisher Defendants used these vertical agreements

to coordinate a horizontal agreement between the Retailer

Defendants.   The plaintiffs’ claim for a hub-and-spoke

conspiracy fails, and count 3 is dismissed.

    C.    Section 2

    The SAC asserts that each of the Defendants violated § 2 in

three ways: each of them monopolized each of the textbook

markets that the SAC describes, attempted to do so, and

conspired to do so.   The Defendants have moved to dismiss each

of these claims.   Although the § 2 claims are purportedly

brought against each Defendant, the plaintiffs’ opposition to


                                  31
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 32 of 55



the motion defends the § 2 claims solely as brought against the

three Publisher Defendants.       After a discussion of the SAC’s

definition of the relevant markets, the § 2 claims as to each

Publisher Defendant are addressed.

            1.     Market Definition

    For purposes of the Sherman Act, “the relevant market is

the area of effective competition within which the defendant

operates.”       Concord, 817 F.3d at 52 (citation omitted).     “[A]

market consists of an area where sellers, if unified by a

hypothetical cartel or merger, could profitably raise prices

significantly above the competitive level.”          Id. (citation

omitted).    “[T]he concept of a market has two components: a

product market and a geographic market.”       Id.

    “A relevant product market consists of products that have

reasonable interchangeability for the purposes for which they

are produced -- price, use and qualities considered.”          Id.

(citation omitted).       The “outer boundaries” of the relevant

product market are “determined by the reasonable

interchangeability of use or the cross-elasticity of demand

between the product itself and substitutes for it.”          Sabre, 938

F.3d at 64 (citation omitted); see Eastman Kodak Co. v. Image

Tech. Servs., Inc., 504 U.S. 451, 481-82 (1992).          Thus, products

will be considered to be reasonably interchangeable “if

consumers treat them as acceptable substitutes.”          PepsiCo, Inc.


                                    32
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 33 of 55



v. Coca-Cola Co., 315 F.3d 101, 105 (2d Cir. 2002) (citation

omitted). “Cross-elasticity of demand exists if consumers would

respond to a slight increase in the price of one product by

switching to another product.”     Todd v. Exxon Corp., 275 F.3d

191, 201–02 (2d Cir. 2001) (citation omitted).

    Within a relevant product market, “well-defined submarkets

may exist which, in themselves, constitute product markets for

antitrust purposes.”    Sabre, 938 F.3d at 64 (quoting Brown Shoe

Co. v. United States, 370 U.S. 294, 325 (1962)).        Commentators

have cautioned, however, that “speaking of submarkets is both

superfluous and confusing in an antitrust case,” and “nothing

would be lost by deleting the word ‘submarket’ from the

antitrust lexicon.”    Phillip E. Areeda et al., Antitrust Law ¶

510b, at 170, 173 (Supp. 1998).

    The inquiry into the relevant geographic market, on the

other hand, “seeks to identify the precise geographic boundaries

of effective competition in order to reach a more informed

conclusion on potential harm to the market.”       Concord, 817 F.3d

at 52-53 (citation omitted).     “Courts generally measure a

market’s geographic scope, the area of effective competition, by

determining the areas in which the seller operates and where

consumers can turn, as a practical matter, for supply of the

relevant product.”     Id. at 53 (citation omitted).     “Taken

together, the product and geographic components illuminate the


                                  33
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 34 of 55



relevant market analysis, which is essential for assessing the

potential harm to competition from the defendants’ alleged

misconduct.”      Id. (citation omitted).

    “To survive a Rule 12(b)(6) motion to dismiss, an alleged

product market must bear a rational relation to the methodology

courts prescribe to define a market for antitrust purposes --

analysis of the interchangeability of use or the cross-

elasticity of demand, and it must be ‘plausible.’”        Todd, 275

F.3d at 200 (citation omitted).     “Although market definition is

a deeply fact-intensive inquiry not ordinarily subject to

dismissal at the pleadings stage, there is no absolute rule

against dismissal where the plaintiff has failed to articulate a

plausible explanation as to why a market should be limited in a

particular way.”      Concord, 817 F.3d at 53 (citation omitted).

“Thus, in order to survive a motion to dismiss, it is

appropriate for a district court to assess whether the

plaintiffs’ complaint asserts sufficient facts to allege

plausibly the existence of both a product and geographic

market.”    Id.

    The plaintiffs allege that the relevant product market in

this action is the market for “higher education course

materials,” which consists of traditional hardcopy textbooks as

well as digital textbooks (collectively, the “Course Materials

Market”).    The SAC also alleges several submarkets, which are


                                   34
       Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 35 of 55



themselves relevant product markets.         These include: (1) Topic

Markets, such as History Course Materials; (2) Individual Course

Markets, such as the European History Course Market; (3) the

Inclusive Access Course Materials Market; (4) Inclusive Access

Topic Markets; and (5) Inclusive Access Individual Course

Markets.

       The SAC alleges that the relevant geographic market for the

Course Materials Market, Topic Markets, and Individual Course

Markets is the United States.        For the Inclusive Access Markets,

the SAC alleges that each individual Institution or the United

States as a whole is the relevant geographic market.

       The Defendants do not dispute that the Individual Course

Markets, such as the European History Course Market, can serve

as the relevant product market.        In addition, they do not take

issue with the SAC’s proposed geographic markets.           They do

dispute, however, that the Course Materials Market, Topic

Markets, or any of the Inclusive Access Markets is a relevant

product market.

       In support of their Inclusive Access market definitions,

the plaintiffs emphasize that the students, as the purchasers of

Inclusive Access, have no choice as to which textbook they must

buy.    Those choices are made by the faculty member teaching the




                                     35
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 36 of 55



course or by the Institution.10     The SAC adds that students are

discouraged from opting out of Inclusive Access.

     It is unnecessary to resolve the many disputes among the

parties regarding the relevant market definitions because the

plaintiffs fail to allege that any one of the Publisher

Defendants possesses monopoly power in any of the plaintiffs’

proposed markets or has engaged in anticompetitive behavior in

that market.     Even at its narrowest -- an Inclusive Access

Individual Course Market at a single Institution -- the SAC

fails to plead a market in which a Publisher Defendant has a

monopoly.

            2.   Monopolization

     The SAC alleges that each of the three Publisher Defendants

monopolized each of the Relevant Markets in violation of § 2 of

the Sherman Act.    The Publisher Defendants move to dismiss the

plaintiffs’ monopolization claim on the ground that the SAC does

not plausibly allege that any of the three Publisher Defendants

possessed either monopoly power or engaged in anticompetitive

conduct.

     Section 2 of the Sherman Act provides that it is unlawful

to “monopolize, or attempt to monopolize . . . any part of the




10It is unnecessary to decide here whether the consumers, for
purposes of a relevant market analysis, should be defined as the
Institution and its faculty or the students.


                                   36
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 37 of 55



trade or commerce among the several States, or with foreign

nations.”   15 U.S.C. § 2.   To plead a monopolization claim under

§ 2, a plaintiff must allege both: (1) “the possession of

monopoly power in the relevant market, and (2) the willful

acquisition or maintenance of that power as distinguished from

growth or development as a consequence of a superior product,

business acumen, or historic accident.”      PepsiCo, 315 F.3d at

105 (citation omitted).

                i.    Possession of Monopoly Power

    “The core element of a monopolization claim is market

power.”   Id. at 107.   “Market power is the ability to raise

price profitably by restricting output.”      Ohio v. Am. Express

Co., 138 S. Ct. 2274, 2288 (2018) (emphasis in original)

(citation omitted).     A plaintiff can plead market power through

either direct evidence that the defendant can control prices or

exclude competitors from the market, or through indirect

evidence, such as the defendant’s share of the relevant market.

Kaufman v. Time Warner, 836 F.3d 137, 143 (2d Cir. 2016).

    Thus, a defendant’s share of the relevant market “can be

used as a proxy for market power.”      Pepsico, 315 F.3d at 108.      A

market share of over 70% is “usually strong evidence of monopoly

power.”   Tops Markets, Inc. v. Quality Markets, Inc., 142 F.3d

90, 99 (2d Cir. 1998) (citation omitted).       See also United

States v. Grinnell Corp., 384 U.S. 563, 571 (1966) (87%); Am.


                                  37
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 38 of 55



Tobacco Co. v. United States, 328 U.S. 781, 797 (1946) (80%);

United States v. Aluminum Co. of Am., 148 F.2d 416, 424 (2d Cir.

1945) (Hand, J.) (90%).    Absent additional evidence, however, “a

64 percent market share is insufficient to infer monopoly

power.”   PepsiCo, 315 F.3d at 109.       “A high market share alone,

however, is insufficient to infer a seller’s market power if

other characteristics of the product market, such as low

barriers to entry, high cross elasticity of demand, or

technological developments in the industry, interfere with the

seller’s control of prices.”     Kaufman, 836 F.3d at 143.

    “Antitrust analysis must always be attuned to the

particular structure and circumstances of the industry at

issue,” and “[p]art of that attention to economic context is an

awareness of the significance of regulation.”        Verizon Commc’ns

Inc. v. L. Offs. of Curtis V. Trinko, LLP, 540 U.S. 398, 411

(2004).   “One factor of particular importance is the existence

of a regulatory structure designed to deter and remedy

anticompetitive harm.”    Id.   at 412.    “Where such a structure

exists, the additional benefit to competition provided by

antitrust enforcement will tend to be small, and it will be less

plausible that the antitrust laws contemplate such additional

scrutiny.”   Id.   Where, by contrast, there is nothing built into

the regulatory scheme which performs the antitrust function,




                                  38
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 39 of 55



“the benefits of antitrust are worth its sometimes considerable

disadvantages.”   Id.

    The SAC fails to plead direct evidence of monopoly power.

The plaintiffs do not plausibly allege that any Publisher

Defendant was able to control prices within any one of their

Relevant Markets or exclude another publisher from that market.

    In opposition to this motion, the plaintiffs assert, with

little explanation, that the SAC does allege that the Publisher

Defendants have excluded competition and engaged in

supracompetitive pricing.    The paragraphs in the SAC to which

the plaintiffs point to support that assertion do not plausibly

allege direct evidence of monopoly power.        Those paragraphs

appear to allege first that Inclusive Access textbooks are more

expensive than used hardcopy textbooks.      This does not

constitute supracompetitive pricing.      For example, the SAC does

not assert that Inclusive Access textbooks are more expensive

than new hardcopy textbooks.     Nor could it.    Rule 168 explicitly

requires Institutions to make Inclusive Access available at

“below competitive market rates.”      34 C.F.R. § 668.164(c)(2)

(2016).

    Next, the paragraphs to which the plaintiffs point appear

to assert that the adoption of digital textbooks eliminates

competition in the secondary market.      This feature of the

digital revolution is not direct evidence of monopolistic power.


                                  39
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 40 of 55



To successfully plead that a Publisher Defendant has excluded

competitors, the SAC would have to plead that the Publisher

Defendant excluded other publishers from developing and

marketing digital textbooks.     This the SAC does not plead.

    The SAC also fails to plead indirect evidence of monopoly

power.   To the extent it pleads market share at all, the SAC

relies on joint market shares, for example, that the three

Publisher Defendants control 70% or more of the relevant market.

But a shared monopoly does not state a § 2 claim.        See In re

Credit Default Swaps Antitrust Litig., No. 13MD2476 (DLC), 2014

WL 4379112, at *13 (S.D.N.Y. Sept. 4, 2014) (citing H.L. Hayden

Co. of New York v. Siemens Med. Sys., Inc., 879 F.2d 1005, 1018

(2d Cir. 1989)) (attempt and conspiracy to monopolize claims).

    In opposition to this motion, the plaintiffs argue that the

SAC does succeed in one paragraph in pleading that the Publisher

Defendants had a monopolistic market share in the Individual

Course Markets.   That paragraph asserts: “On information and

belief, a significant number (if not all) of the Individual

Course Markets are monopolistic, with each Publisher having

specific monopoly control over a subset of these markets.”           Even

if this sentence is read to suggest that each one of the

Publisher Defendants has a monopolistic market share in the

hardcopy and digital textbook market for at least one individual

course, for instance European History, it fails to give the fair


                                  40
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 41 of 55



notice required to plead such a central element of its

monopolization claim.    This failure is not surprising.       The SAC

brings a monopolization claim against three publishers, each of

which is a significant publisher of U.S. textbooks.        If any one

of them attempted to charge supracompetitive prices for

textbooks, it would run the risk of competition from another

publisher.   To the extent this allegation is an effort to plead

a § 1 claim against the three Publisher Defendants for dividing

the market, it is far too conclusory to do so.

                ii.   Anticompetitive Conduct

    The SAC also fails to plausibly allege that a Publisher

Defendant willfully acquired or maintained monopoly power

through anticompetitive means.     “To safeguard the incentive to

innovate, the possession of monopoly power will not be found

unlawful unless it is accompanied by an element of

anticompetitive conduct.”    In re Adderall XR Antitrust Litig.,

754 F.3d 128, 133 (2d Cir. 2014) (quoting Trinko, 540 U.S. at

407).   “Anticompetitive conduct is conduct without a legitimate

business purpose that makes sense only because it eliminates

competition.”   Id. (citation omitted).

    The plaintiffs claim that each Publisher Defendant

willfully maintained its alleged monopoly power by refusing to

sell Inclusive Access to the plaintiffs.      “[A]s a general

matter, the Sherman Act does not restrict the long recognized


                                  41
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 42 of 55



right of a trader or manufacturer engaged in an entirely private

business, freely to exercise his own independent discretion as

to parties with whom he will deal.”      Trinko, 540 U.S. at 408

(quoting United States v. Colgate & Co., 250 U.S. 300, 307

(1919)).   “However, the high value that we have placed on the

right to refuse to deal with other firms does not mean that the

right is unqualified.”    Id. (quoting Aspen Skiing Co. v. Aspen

Highlands Skiing Corp., 472 U.S. 585, 601 (1985)).        There are

“limited circumstances in which a firm’s unilateral refusal to

deal with its rivals can give rise to antitrust liability.”

Pac. Bell Tel. Co. v. linkLine Commc’ns, Inc., 555 U.S. 438, 448

(2009).    Under the “limited exception recognized in Aspen

Skiing,” a case that is “at or near the outer boundary of § 2

liability,” the “unilateral termination of a voluntary (and thus

presumably profitable) course of dealing” can suggest “a

willingness to forsake short-term profits to achieve an

anticompetitive end.”    Trinko, 540 U.S. at 409.

    The SAC fails to plausibly plead that a Publisher

Defendant’s refusal to distribute Inclusive Access through the

plaintiffs exhibits anticompetitive behavior.       According to the

SAC, the preexisting course of dealing between the Publisher

Defendants and the plaintiffs continues to exist -- the

Publisher Defendants continue to distribute textbooks other than

Inclusive Access through the plaintiffs.      It is only a new


                                  42
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 43 of 55



product, Inclusive Access, that the Publisher Defendants refuse

to distribute through the plaintiffs.      When an Institution

selects Inclusive Access for its courses, it distributes

Inclusive Access through its on-campus bookstore.        Thus, unlike

in Aspen Skiing, the Publisher Defendants have not unilaterally

terminated a preexisting course of dealing.       Rather, they have

declined to extend their dealings with the plaintiffs to their

newest product.   Accordingly, the SAC fails to plead that any

one of the Publisher Defendants willfully acquired or maintained

its alleged monopoly power through anticompetitive means.         The

SAC’s monopolization claims, in count 4, are dismissed.

          3.   Attempted Monopolization

    The SAC claims that the Defendants attempted to monopolize

the Relevant Markets in violation of § 2 of the Sherman Act.

The Defendants move to dismiss this claim, count 6, arguing that

it fails for the same reasons that the plaintiffs’

monopolization claim does -- namely, that the SAC does not

allege monopoly power or any anticompetitive conduct.

    In order to plead attempted monopolization, the plaintiff

must allege: “(1) that the defendant has engaged in predatory or

anticompetitive conduct with (2) a specific intent to monopolize

and (3) a dangerous probability of achieving monopoly power.”

New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 651

(2d Cir. 2015) (citation omitted).      “Attempted monopolization,


                                  43
      Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 44 of 55



unlike monopolization, requires a finding of specific intent.”

Id.

      As was true for the monopolization claim, in opposing this

motion, the plaintiffs focus on the conduct of the Publisher

Defendants.      The SAC fails to plausibly allege that any

Publisher Defendant attempted to monopolize any one of the

Relevant Markets or engaged in anticompetitive conduct.           Also,

the SAC fails to allege either a specific intent by a Publisher

Defendant to monopolize or a dangerous probability that a

defendant would succeed in achieving monopoly power.          Count 6 is

dismissed.

            4.    Conspiracy to Monopolize

      The SAC also alleges the Defendants conspired to monopolize

the Relevant Markets.      The Defendants move to dismiss this

claim, count 5, on the ground that the SAC fails to plead

evidence of an agreement.

      Section 2 of the Sherman Act prohibits entities from

“combin[ing] or conspir[ing] with any other person or persons,

to monopolize any part of the trade or commerce among the

several States . . . .”      15 U.S.C. § 2.    The elements of a § 2

conspiracy to monopolize are: “(1) proof of a concerted action

deliberately entered into with the specific intent to achieve an

unlawful monopoly, and (2) the commission of an overt act in

furtherance of the conspiracy.”       AD/SAT, Div. of Skylight, Inc.


                                    44
      Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 45 of 55



v. Associated Press, 181 F.3d 216, 233 (2d Cir. 1999).           “[I]n

deciding whether there is concerted action, courts routinely

apply the same analysis under both Sections 1 and 2.”          2 Julian

von Kalinowski, Peter Sullivan, & Maureen McGuirl, Antitrust

Laws and Trade Regulation § 26.02 (2d ed. 2021).

      The SAC fails to allege that one or more of the Defendants

entered into an agreement with others to monopolize a Relevant

Market for the same reasons that it fails to allege that they

violated § 1.     Count 5 is therefore dismissed.

II.   Robinson-Patman Act Claims

      The SAC brings two claims for violation of the Robinson-

Patman Act.     It alleges that the Publisher Defendants sold

textbooks, which it refers to as Course Materials, to the

Retailer Defendants at prices that were “substantially less”

than those that they charged the plaintiffs.         The SAC claims

that this conduct amounts to price discrimination in violation

of § 13(a) of the Act.      15 U.S.C. § 13(a).     The plaintiffs

separately allege that the Retailer Defendants “knowingly

induced” and “received” discriminatory pricing for those

materials in violation of § 13(f) of the Act.         15 U.S.C. §

13(f).   The Defendants move to dismiss both claims, counts 7 and

8.

      Section 2(a) of the Robinson–Patman Act makes it unlawful




                                    45
      Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 46 of 55



      to discriminate in price between different purchasers
      of commodities of like grade and quality . . . where
      the effect of such discrimination may be substantially
      to lessen competition . . . or to injure, destroy, or
      prevent competition with any person who either grants
      or knowingly receives the benefit of such
      discrimination, or with customers of either of them[.]

15 U.S.C. § 13(a).     Section 2(f) provides that “[i]t shall be

unlawful for any person . . . knowingly to induce or receive a

discrimination in price which is prohibited by this section.”

Id. § 13(f).    “‘Price discrimination’ in this context means a

difference in the price charged for the items of like grade and

quality to two different buyers.”        Cash & Henderson Drugs, Inc.

v. Johnson & Johnson, 799 F.3d 202, 209 (2d Cir. 2015).

      The competitive injury that the plaintiffs assert is what

is known as “secondary-line injury,” which is “an injury to

competition between different purchasers of the same product.

Id.   To state a claim for secondary-line injury through price

discrimination, a plaintiff must allege:

      (1) that the seller’s sales were made in interstate
      commerce; (2) that the seller discriminated in price
      as between the two purchasers; (3) that the product or
      commodity sold to the competing purchasers was of the
      same grade and quality; and (4) that the price
      discrimination had a prohibited effect on competition.

Id. at 209–10 (citation omitted).        “Plaintiffs attempting to

establish competitive injury generally have two routes available

to them: showing substantial discounts to a competitor over a

significant period of time, known as the Morton Salt inference,



                                    46
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 47 of 55



or proof of sales lost to favored purchasers.”       Id. at 210.

“[I]f the loss attributable to impaired competition is de

minimis, then the challenged practice cannot be said to have had

a ‘substantial’ affect on competition.”      Id.; see also Volvo

Trucks N. Am., Inc. v. Reeder-Simco GMC, Inc., 546 U.S. 164, 180

(2006).

    The SAC alleges that “in almost every case” where the

plaintiffs “encountered Inclusive Access Materials,” the

Publisher Defendants refused to sell them Inclusive Access

textbooks.   In a “very few instances,” however, the Publisher

Defendants did offer to sell Inclusive Access textbooks to the

plaintiffs, but only “at a higher price compared to that offered

to the [Retailer Defendants] operating at the same”

Institutions.   The SAC provides just two examples of instances

in which Pearson allegedly sold Inclusive Access textbooks to

one of the plaintiffs at a discriminatory price.        It contains no

examples of any discriminatory pricing by either McGraw Hill or

Cengage.

    First, at one Institution’s campus, after “originally

refus[ing]” to sell digital textbooks to one of the plaintiffs

through Inclusive Access, Pearson “sold [the] product to [that

plaintiff] at prices that were substantially higher than those

for sales to Defendant Follett . . . .”      Second, at a different

Institution’s campus, Pearson offered to sell a print upgrade


                                  47
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 48 of 55



for a digital textbook to one of the plaintiffs for a course

that was subscribed to Inclusive Access.      It charged that

plaintiff “a significantly higher price” than it charged Barnes

& Noble, however.    Citing these examples, the plaintiffs allege

that “[i]n these few instances where the Plaintiff Retailers

were sold any product related to Inclusive Access Materials

(including the supplemental print products),” they were offered

higher prices than the Retailer Defendants were given.

    The SAC does not state a claim for price discrimination

under either § 2(a) or § 2(f) of the Robinson-Patman Act.

According to the SAC, the plaintiffs assert the central feature

of Inclusive Access is its exclusivity: The Publisher Defendants

distribute digital textbooks through the Retailer Defendants and

refuse to offer those products to the plaintiffs.        The SAC

relies on only two examples in which Pearson offered one of the

plaintiffs the chance to distribute either a digital textbook or

its print upgrade.     These two isolated incidents fall far short

of the “significant period of time” that is required to plead a

substantial effect on competition in a secondary-line price

discrimination case.

    The SAC does not contain any developed allegations against

the Retailer Defendants in support of the § 2(f) claim and the




                                  48
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 49 of 55



plaintiffs do not oppose its dismissal.       Accordingly, counts 7

and 8 are dismissed.11

III. State Law Claims

     The Defendants move to dismiss the plaintiffs’ state law

claims, counts 10 through 14, on the ground that they are

inapplicable or derivative of the plaintiffs’ federal claims.

The SAC fails to state a claim under any of its state law causes

of action.

     The SAC brings state law price discrimination claims under

the Arkansas Unfair Practices Act (“AUPA”), Ark. Code Ann. §§ 4-

75-201, et seq.; the Kentucky Unfair Trade Practices Act

(“KUTPA”), Ky. Rev. Stat. Ann. §§ 365.020, et seq.; and the New

Mexico Price Discrimination Act (“NMPDA”), N.M. Stat. Ann. §§

57-14-1, et seq.    The AUPA and KUTPA are broader than the

federal Robinson-Patman Act in that they prohibit price

discrimination in the sale of a “product” or “service” in

addition to a “commodity.”     They are narrower, however, in that

they only prohibit price discrimination among different

localities within the state.      Because the SAC does not allege




11The Defendants also move to dismiss the plaintiffs’ Robinson-
Patman Act claims on the ground that digital textbooks are not
“commodities” within the meaning of the Act. They describe
Inclusive Access as a method of delivering content. This
Opinion assumes without deciding that discriminatory pricing of
Inclusive Access is subject to redress under the Robinson-Patman
Act.


                                   49
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 50 of 55



discrimination on that basis, its claims under those statutes

fail.    The NMPDA, on the other hand, “closely parallels” the

Robinson-Patman Act.    Jay Walton Enterprises, Inc. v. Rio Grande

Oil Co. of Bernalillo Cty., 106 N.M. 55, 56-57 (N.M. Ct. App.

1987).    Because of this similarity, courts “look to the federal

law for assistance in interpretation and application of the

state act.”    Id. at 57.   Since the SAC fails to state a claim

under the Robinson-Patman Act, its claim under the NMPDA fails

as well.

     The plaintiffs also bring unjust enrichment claims under

Arkansas, Kentucky, New Mexico, Tennessee, and Texas common

law.12   Each of these claims fails as well.      In connection with

these claims, the SAC alleges that the Defendants “received

higher prices for Course Materials and Inclusive Access

Materials” by “engaging in the wrongful conduct described

herein.”    Since the SAC fails to plead that the Defendants

engaged in any unlawful conduct, its unjust enrichment claims

fail.

     The SAC also asserts claims under the New Mexico Unfair

Practices Act (“NMUPA”), N.M. Stat. Ann. §§ 57-12-1, et seq. and

the Texas Free Enterprise and Antitrust Act of 1983 (“TFEAA”),


12The Arkansas, New Mexico, and Texas unjust enrichment claims
are brought against both the Publisher and Retailer Defendants.
The Kentucky and Tennessee unjust enrichment claims are directed
toward the Publisher Defendants alone.


                                   50
      Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 51 of 55



Tex. Bus. & Com. Code §§ 15.01, et seq.        The NMUPA “does not

provide a cause of action for competitive injury claims.”

Gandydancer, LLC v. Rock House CGM, LLC, 453 P.3d 434, 438 (N.M.

2019).   The plaintiffs’ claim under the TFEAA must be dismissed

because it is derivative of their federal antitrust claims.              See

Tex. Bus. & Com. Code § 15.04 (providing that the TFEAA “shall

be construed in harmony with federal judicial interpretations of

comparable federal antitrust statutes”).        Counts 10 through 14

are therefore dismissed.

IV.   Claims Against EPEG

      The Publisher Defendants13 move to dismiss the claims

against EPEG, counts 1, 3, and 9, on the ground that the SAC

fails to plausibly allege two related issues: that EPEG has the

capacity to be sued and that EPEG has a legal existence such

that there is jurisdiction over it.14       The SAC asserts that EPEG

is an “unincorporated association recognized as a legal entity

under the laws of Delaware and federal law.”15



13The Publisher Defendants, as members of EPEG, have standing to
move to dismiss the claims against EPEG. The plaintiffs’
argument to the contrary is rejected.

14Counts 1, 3, and 9 plead that EPEG violated § 1 of the Sherman
Act.

15Where a legal standard is supplied by state law, Delaware law
will be applied since this lawsuit was filed in Delaware. “An
MDL transferee court ‘applies the substantive state law,
including choice-of-law rules, of the jurisdiction in which the
action was filed.’” In re Mirena IUD Prod. Liab. Litig., 29 F.


                                    51
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 52 of 55



     Under Rule 17(b)(3), the capacity of an unincorporated

association to be sued is determined in the first instance by

the law of the state where the court is located, except that an

“unincorporated association with no such capacity under that

state’s law may . . . be sued in its common name to enforce a

substantive right existing under the United States Constitution

or laws.”   Fed. R. Civ. P. 17(b)(3).     The purpose of the federal

law exception in Rule 17(b)(3)(A) is to “prevent[] state law

from frustrating the enforcement of federal substantive rights

where state law does not grant unincorporated associations and

partnerships the capacity to be sued.”      E.E.O.C. v. St. Francis

Xavier Parochial Sch., 77 F. Supp. 2d 71, 77 (D.D.C. 1999),

aff’d sub nom. E.E.O.C. v. St. Francis Xavier Sch., 254 F.3d 315

(D.C. Cir. 2000).16




Supp. 3d 345, 350 (S.D.N.Y. 2014) (quoting Menowitz v. Brown,
991 F.2d 36, 40 (2d Cir. 1993)). In any event, the parties’
briefs assume that Delaware rather than New York law controls.
This “implied consent . . . is sufficient to establish choice of
law.” Santalucia v. Sebright Transp., Inc., 232 F.3d 293, 296
(2d Cir. 2000) (citation omitted).
16 The Advisory Committee Notes to Rule 17(b) identify Charles E.

Clark, A New Federal Civil Procedure – II. Pleadings and
Parties, 44 Yale L.J 1291 (1935) and United Mine Workers of Am.
v. Coronado Coal Co., 259 U.S. 344 (1922), among other
authorities, as influences on the Rule’s development. Advisory
Committee Notes of 1937, Rule 17, Fed. R. Civ. P. In United
Mine Workers, the Supreme Court “treated a defendant
unincorporated association as an entity, though the state court
of the forum had earlier refused to recognize the association as
such.” Clark, A New Federal Civil Procedure, 44 Yale L.J. at
1316. Professor Clark notes with approval that the rule of


                                  52
    Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 53 of 55



    Delaware law grants unincorporated associations the

capacity to bring suits and to be sued.      Under Delaware law,

“[a]n unincorporated association of persons[] . . . using a

common name may sue and be sued in such common name . . . .”

Agar v. Judy, 151 A.3d 456, 488 (Del. Ch. 2017) (quoting 10 Del.

C. § 3904).

    The question next becomes which body of law governs the

determination of whether EPEG is in fact an unincorporated

association capable of being sued.      The Court of Appeals for the

Second Circuit does not appear to have addressed this question,

but the Ninth Circuit has explained that federal law should

govern this determination.    “For purposes of [Rule 17(b)(3)(A)],

the determination of what constitutes an ‘unincorporated

association’ is a question of federal law” when the action

arises under federal law.    Comm. for Idaho’s High Desert, Inc.

v. Yost, 92 F.3d 814, 820 (9th Cir. 1996) (citation omitted);

Sierra Ass’n for Env’t v. F.E.R.C., 744 F.2d 661, 662 (9th Cir.

1984).   See also Goldenberg v. Indel, Inc., 741 F. Supp. 2d 618,

628 (D.N.J. 2010).; In re Magnetic Audiotape Antitrust Litig.,

No. 99 CIV. 1580 (LMM), 2000 WL 1855119, at *1 (S.D.N.Y. Dec.

19, 2000); St. Francis, 77 F. Supp. 2d at 76.       Federal courts

have generally defined an unincorporated association as “a



United Mine Workers is “desirable” when a “federal right would
otherwise be impaired.” Id.


                                  53
     Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 54 of 55



voluntary group of persons, without a charter, formed by mutual

consent for the purpose of promoting a common objective.”          Yost,

92 F.3d at 820 (citation omitted); Goldenberg, 741 F. Supp. 2d

at 628; In re Magnetic, 2000 WL 1855119, at *1.

     The SAC pleads that EPEG is a voluntary association formed

by the mutual consent of the Publisher Defendants for the

purpose of engaging in anti-counterfeiting efforts.         The SAC has

plausibly plead that EPEG is an unincorporated association, and

as such, it has the capacity to be sued under Delaware law.17

Nonetheless, because the SAC fails to plead an agreement with

respect to any of the Defendants, the plaintiffs’ claims against

EPEG, counts 1, 3, and 9, are dismissed.

     Even if Delaware law controlled the question of whether

EPEG was an unincorporated association such that it had the

capacity to sue and be sued, it appears that the SAC adequately

pleads such existence.     The Delaware cases that have addressed

this issue do not describe the minimum characteristics that an

organization must have to qualify as an unincorporated

association.   See, e.g., Furek v. Univ. of Delaware, 594 A.2d

506 (Del. 1991); Twardowski v. Jester, 39 Del. Ch. 221 (1960).


17The Defendants’ motion to dismiss pursuant to Rule 12(b)(2)
for lack of personal jurisdiction is denied. The SAC has
pleaded sufficient facts to make a prima facie showing of
jurisdiction. See SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 342
(2d Cir. 2018). The plaintiffs’ assertion that the Rule
12(b)(2) motion is untimely is rejected.


                                   54
Case 1:20-md-02946-DLC Document 126 Filed 06/14/21 Page 55 of 55
